389 F.2d 1002
UNITED STATES ex rel. Robert V. WILLIAMS, Petitioner-Appellant,v.Hon. John T. DEEGAN, as Warden of Sing Sing State Prison,Ossining, New York, Respondent-Appellee.
No. 266, Docket 31843.
United States Court of Appeals Second Circuit.
Argued Jan. 15, 1968.Decided Jan. 15, 1968, Certiorari Denied April 22, 1968. See88 S. Ct. 1432.

Gretchen White Oberman, New York City (Anthony F. Marra, New York City, on the brief), for petitioner-appellant.
Michael H. Rauch, New York City (Louis J. Lefkowitz, Atty. Gen. of State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and WATERMAN and FEINBERG, Circuit judges.
PER CURIAM:


1
We affirm in open court the order of the United States District Court for the Southern District of New York denying without a hearing a petition for a writ of habeas corpus, for the reasons stated in Judge Bonsal's opinion, reported at 274 F. Supp. 597 (1967).